IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-46,766-07


                      EX PARTE ROBERT LEE COOPER JR. , Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                             CAUSE NO. W99-23389-L(F)
                      IN THE CRIMINAL DISTRICT COURT NO. 5
                              FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

aggravated sexual assault of a child and sentenced to imprisonment for life.

        The writ application was filed in the trial court on September 20, 2016. No order designating

issues appears in the record, but agreed findings recommending relief on one of two grounds were

signed on September 23, 2016. The habeas record has been properly forwarded to this Court by the

district clerk. However, the record has been forwarded without the trial court having resolved all
the issues in this case. We remand this application to the Criminal District Court Number 5 of

Dallas County to allow the trial judge to complete an evidentiary investigation and enter additional

findings of fact and conclusions of law as necessary.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.

Filed: November 2, 2016
Do not publish